Citation Nr: 0704380	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983.  
He was later a member of the Army Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision in 
which the RO reopened the veteran's claims for service 
connection for low back and for bilateral knee disabilities, 
but each claim on the merits.  The veteran filed a notice of 
disagreement (NOD) in October 2002, and the RO issued a 
Decision Review Officer Decision/Statement of the Case (SOC) 
in January 2004.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
March 2004.

In June 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing has been associated with the claims file.  In 
November 2005, after reopening both claims ( see Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)), the Board 
remanded each de novo claim for service connection (on the 
merits) to the RO for additional development.  After 
accomplishing further action, the RO continued the denial of 
the claims (as reflected in the July 2006 supplemental SOC 
(SSOC), and returned the matters to the Board.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
when  further action, on his part, is required.




REMAND

In August 2006, the Board received additional evidence that 
is pertinent to the veteran's claims.  This evidence must be 
considered by the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
(SSOC) unless this procedural right is waived.  Such waiver 
must be in writing or, if a hearing on appeal is conducted, 
formally entered on the record orally at the time of the 
hearing. See 38 C.F.R. § 20.1304(c) (2006).  As, in this 
appeal, the RO has not considered the additionally-submitted, 
evidence, and the veteran has not waived his right to 
preliminary review by the RO.  Hence, a remand of these 
matters for RO consideration of the evidence, in the first 
instance, is warranted.  

The Board further notes the evidence  received included a 
copy, provided by the veteran, of the Social Security 
Administration (SSA) decision in which the veteran was  found 
to be disabled.  Significantly, there was no cover page 
indicating the primary or secondary disability, although 
lumbar degenerative joint disease (DJD) was cited as a 
"severe" impairment.  In addition, the medical records on 
which the determination was based were not attached, even 
though some records were cited in the evaluation of evidence 
section of the disability determination.

While Social Security Administration (SSA) records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the possible existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims file 
the SSA disability determination records in addition to those 
provided by the veteran, including the cover page of the 
disability determination indicating the primary and secondary 
disabilities and copies of all medical records underlying the 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Another document received by the Board was a June 2005 VA 
outpatient treatment (VAOPT) record reflecting a physician's 
notation that,  considering that the veteran related that he 
had knee, ankle, head, and neck injuries in service, the MRI 
and CT scan findings as to his back indicate that "it could 
be possible that the symptoms may be related to the injuries 
he sustained while in service."  This opinion, by Dr. 
"U.M." is similar to that of a different VA physician, Dr. 
"A.R.", who indicated, in a March 2000 statement, that the 
veteran's knee and back complaints might be related to in-
service injuries that affected the veteran's back and knees.  

Here, the record reflects that the veteran sustained injuries 
when he fell off of a vehicle during service and later  
reported low back pain and bilateral knee pain.  However,  
medical opinions expressed in speculative language do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Also of record 
are a  July 1998 VA examiner's comments that there is no 
relationship between the current low back and knee 
disabilities and service.  Pursuant to the Board's November 
2005 remand, a  VA examination to obtain a medical opinion as 
to the etiology of the veteran's low back and bilateral knee 
disabilities was conducted in May 2006.  However, as the 
veteran's representative noted in the November 2006 post-
remand brief (p. 3), the May 2006 VA examiner's conclusion 
that the veteran's bilateral knee and low back disabilities 
were not related to service was conclusory.  

As there are conflicting opinions as to whether the veteran's 
current low back and bilateral knee disabilities are related 
to service, and the recent opinion obtained to resolve the 
conflict did not include a supporting rationale, the medical 
evidence of record is still insufficient to decide the claims 
on appeal.  See 38 U.S.C.A. § 5103A.  Hence, further medical 
examination and opinion is warranted.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination, by a physician, at an 
appropriate VA medical facility. The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, shall result in a denial of each reopened 
claim.  See 38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and evidence pertinent to 
the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran submit all evidence in his possession, and ensure 
that its letter to him meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards disability rating and effective date (two 
of the five elements of claim for service connection), as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection for low back and for bilateral knee disabilities.  
The RO's adjudication of the claims should include 
consideration of the additional evidence submitted to the 
Board in August 2006.   
 
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1. The RO should obtain from the SSA a 
copy of the decision awarding the veteran 
disability benefits including the cover 
page indicating the primary and secondary 
disabilities, as well as copies of all 
medical records underlying such 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
matters of entitlement to service 
connection for low back and for bilateral 
knee disabilities.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file,  the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the lumbar 
spine and knees, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The physician should specifically 
identify all disabilities affecting the 
low back and each knee. With respect to 
each such diagnosed disability, the 
physician should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the disability is 
medically related to the veteran's active 
military service, to include back and 
knee complaints noted in his service 
medical records.  In rendering the 
requested opinion, the physician should 
consider and address the prior March 
2000, June 2005, and May 2006 opinions 
expressed regarding the etiology of the 
disabilities at issue.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notices of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for low back and for 
bilateral knee disabilities.  If the 
veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, in adjudicating each claim, 
the RO should consider the claim in light 
of all pertinent evidence (to include 
that submitted directly to the Board in 
August 2006) and legal authority.

8.  If either claim remains denied, the 
RO must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, along with  clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


